United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2304
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jakheeno Stewart

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: March 9, 2018
                              Filed: March 14, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Jakheeno Stewart appeals from the sentence imposed by the District Court1
after he pleaded guilty to a gun charge. His counsel has moved to withdraw and has

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
submitted a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of Stewart’s sentence.

       After review, we conclude that the district court did not impose an
unreasonable sentence. There was no indication that it overlooked a relevant 18
U.S.C. § 3553 factor or committed a clear error of judgment in weighing relevant
factors. See Gall v. United States, 552 U.S. 38, 51 (2007) (standard of review). We
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and we find no nonfrivolous issues for appeal. We affirm the sentence and grant
counsel leave to withdraw.
                       ______________________________




                                        -2-